Citation Nr: 1504332	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  05-26 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic headaches, to include as secondary to service-connected left frontal skull fracture with residual scarring.

2.  Entitlement to a higher initial rating for a left frontal skull fracture with residual scarring, rated as noncompensably disabling prior to March 15, 2006 and 10 percent disabling thereafter.

3.  Entitlement to an increased rating for internal derangement of the right knee,
rated as 10 percent disabling prior to July 12, 2011.

4.  Entitlement to an increased initial rating for internal derangement of the right knee with arthritis, rated as 10 percent disabling from October 29, 2004 to July 12, 2011.

5.  Entitlement to a rating in excess of 30 percent for right knee total arthroplasty.

6. Entitlement to a total disability rating based on individual unemployability
(TD1U).
REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and April 2006 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

In October 2007, the Board adjudicated the issue of entitlement to a rating in excess of 10 percent for internal derangement of the right knee.  The Board denied a rating higher than 10 percent based on right knee instability, but granted a separate 10 percent rating for right knee arthritis.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a September 2008 Joint Motion for Remand (JMR), the parties determined that a remand was warranted with regards to the issue of an increased disability evaluation for the right knee disability.  By a September 2008 Order of the Court, the Court granted the JMR, vacated the October 2007 Board decision, and remanded the matter for readjudication. 

In January 2010, the Board remanded the increased rating and service connection claims on appeal for evidentiary and procedural development.  The case returned to the Board in September 2011 and the claim for entitlement to service connection for headaches was reopened.  The Board also determined that a claim for entitlement to TDIU had been raised by the record and all the claims were again remanded to the agency of original jurisdiction (AOJ).  The case has now returned to the Board for additional appellate action. 

When this appeal was most recently before the Board in September 2011, the Veteran's right knee condition was characterized as "internal derangement of the right knee" and evaluated by two separate 10 percent disability ratings for internal derangement (instability) and arthritis.  On July 12, 2011, the Veteran underwent a right total knee arthroplasty at the Oklahoma City VA Medical Center (VAMC).  In a September 2011 rating decision, the AOJ recharacterized the service-connected right knee disability as a "right total knee arthroplasty" and changed the diagnostic code used to rate the service-connected condition to reflect a prosthetic replacement of the knee joint.  A temporary total evaluation was assigned from July 12, 2011 and a 30 percent evaluation was assigned from September 1, 2012.  The title page of this decision and the phrasing of the issues on appeal reflect the changes made to the characterization of the service-connected right knee disability in the September 2011 rating decision.  

In a December 2014 written brief, the Veteran's representative raised the issue of entitlement to service connection for a traumatic brain injury (TBI), to include as secondary to service-connected left frontal skull fracture with residual scarring.  This claim has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for a left frontal skull fracture and right knee disability, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDING OF FACT

The Veteran's chronic headaches are due to an in-service head injury. 


CONCLUSION OF LAW

Service connection for chronic headaches is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection is warranted for the claimed headache disability as it was incurred due to service.  VA examinations conducted throughout the claims period include findings of tension headaches and the Veteran has consistently reported experiencing chronic headaches since service.  Service treatment records also document a head injury in June 1971 when the Veteran was struck with a beer bottle.  The head laceration was treated with sutures and the Veteran returned the next day with complaints of a headache.  A current diagnosis and in-service injury are therefore established.

The record also demonstrates a link between the Veteran's current headaches and the in-service head injury.  The Veteran and his friends and family have provided competent statements describing a history of headaches since service.  Additionally, the record contains two medical opinions in support of the claim: one dated in February 2011 from a private health care provider and the second from a November 2011 VA examiner.  Although March 2006 and September 2010 VA examiners issued opinions weighing against the claim, in light of the documented head injury and complaint of a headache during service and the lay statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection and will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   All the elements necessary for establishing service connection are met and the Veteran's claim is granted.  

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist.  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement .to service connection for chronic headaches is granted.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to ensure compliance with the Board's previous remand instructions and the September 2008 JMR. 

In response to the Board's September 2011 remand, the Veteran was provided a VA contract examination in November 2011 to determine the current severity of the service-connected right knee disability and residuals of a skull fracture.  Numerous records of treatment from various VA facilities were also obtained and associated with the claims file.  Despite the addition of these pieces of evidence to the record, the AOJ has not readjudicated the issues on appeal in a supplemental statement of the case (SSOC) since before the September 2011 Board remand.  Neither the Veteran nor his representative have provided a waiver of initial AOJ consideration of any of the new evidence added to the record and the Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c).  Thus, the claims must be remanded to allow for readjudication by the AOJ.

Furthermore, the September 2011 Board remand ordered that the Veteran should be examined by VA to determine the impact of the service-connected disabilities on his employability.  The November 2011 VA contract examiner found that none of the Veteran's disabilities had an impact on his ability to work.  However, an April 2012 VA psychiatric examiner found that the Veteran's service-connected major depressive disorder resulted in occupational impairment and the Board notes that the Veteran has undergone two right knee surgeries and is now service-connected for chronic headaches.  In light of these facts, the Board finds that a new examination and medical opinion addressing the Veteran's claim of unemployability must be obtained.  

Finally, as the claims on appeal must be remanded for the above development, the Board finds that the Veteran should be provided another opportunity to submit evidence of private treatment or authorize VA to obtain such records on his behalf.  In its September 2011 remand, the Board found that the Veteran had received treatment at Hominy Family Health Center for his right knee condition.  The Board ordered that the Veteran should be contacted and asked to submit the private records himself or authorize VA to obtain them.  He was mailed a letter in October 2011 in compliance with the Board's remand instruction, and appears to have submitted several medical release forms in response.  Unfortunately, some of the forms are illegible as uploaded to the electronic claims file.  It is not clear if the Veteran included a medical release form for Hominy Family Health Center in 2011, and he should be provided another opportunity to authorize VA to obtain these records or submit records from this provider.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment from all VA facilities (including the Oklahoma City and Muskogee VAMCs) for the period beginning April 2014.  Copies of the records must be associated with the electronic claims file.  All efforts to obtain the records must be documented in the claims file.  

2.   Contact the Veteran and request that he execute a medical release form to authorize VA to obtain medical records from Hominy Family Health Center and any other private provider that has treated the disabilities on appeal and whose records have not been previously submitted in support of the claim.  

If proper medical release forms are received, obtain copies of all available treatment records from the identified private facilities.  Copies of the records must be associated with the electronic claims file.  All efforts to obtain the records must be documented in the claims file.  

3.  Schedule the Veteran for a VA examination with an examiner with sufficient expertise to ascertain whether the Veteran is currently unemployable due solely to service-connected disabilities.  The examination report should indicate that the claims file was reviewed by the examiner.  

After physically examining the Veteran, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities are sufficient in combination to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  The rationale for this opinion should be provided.  

The Veteran is currently service-connected for major depressive disorder, residuals of a right total knee arthroplasty, residuals of a left frontal skull fracture with scar, and chronic headaches.  He completed three years of high school and previously worked as a mechanic and laborer.

4.  Then, adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU at any time during the claims period, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

5.  Readjudicate all the claims on appeal with consideration of all evidence of record, including the treatment records and VA examination reports added to the record since the last SSOC.  If the benefits sought are not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


